By the court:
We are of the opinion that the verification of the declaration is in compliance with the rule referred to, but that the plea is not.
The latter only sets up a vague and general denial, and fails to show the particulars of the defense relied upon. We also lay stress upon the fact that defendant’s attorney seems to have been in court when the motion -tf-as presented for judgment, and interposed no objection.
The order appealed from must be affirmed.
Olin, J.,
was of opinion that the motion to vacate the judgment ought to have been made at the same term it was entered, and that it could not be entertained at any subsequent term of the court below.